NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0211-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAHMAN J. HERRILL,
a/k/a RAHMAN HERRILL,

     Defendant-Appellant.
_______________________

                   Submitted April 12, 2021 – Decided May 3, 2021

                   Before Judges Fasciale and Rothstadt.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 00-07-1917.

                   Ferro and Ferro, attorneys for appellant (Nancy C.
                   Ferro, on the briefs).

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Rahman J. Herrill appeals from the denial of his third petition

for post-conviction relief (PCR) without an evidentiary hearing. We affirm.

      Defendant was convicted by a jury of having committed murder, N.J.S.A.

2C:11-3(a), third-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b),

and third-degree possession of a weapon for an unlawful purpose, N.J.S.A.

2C:39-4(a). He was sentenced to life imprisonment with a thirty-year period of

parole ineligibility for his murder conviction and a consecutive five-year term

with a three-year period of parole ineligibility for the weapons offenses.

      Defendant appealed his conviction and sentence.         In an unpublished

opinion, we affirmed his conviction but remanded his sentence for correction of

a merger issue. State v. Herrill, A-6380-01 (App. Div. Oct. 6, 2003). The

Supreme Court denied defendant's petition for certification. See State v. Herrill,

178 N.J. 455 (2004).

      Thereafter, defendant filed two unsuccessful petitions for PCR, one in

2004 and one in 2012. We affirmed the denial of his petitions in each instance.

See State v. Herrill, A-2846-06 (App. Div. Apr. 9, 2010); State v. Herrill, A-




                                                                             A-0211-20
                                        2
4465-12 (App. Div. Jan. 14, 2015).1 Defendant also pursued unsuccessful

petitions for habeas corpus in the federal courts. Id. at 3.

      On December 12, 2019, defendant filed a third petition for PCR. In his

supporting certification he claimed that he recalled a conversation with his

attorney in which he was advised that the State had made a plea offer for him to

plead guilty to aggravated manslaughter in exchange for a recommended thirty-

year term. According to defendant, his attorney advised him to not accept the

offer and to proceed to trial.

      Defendant asserted that in 2011, after his conviction, he wrote to his

attorney about that plea offer. In response, defendant received a letter dated

March 25, 2011, in which, according to defendant, his "attorney denied that

there were any plea negotiations other than the plea to the charge of murder."

He then wrote to his attorney again in October 2016 and received a response

dated October 24, 2016, that confirmed "there were plea negotiations, and the

prosecutor offered a plea based on knowing and purposeful murder and that [he]


1
   In our 2015 opinion we observed that on PCR, among other contentions,
defendant "specifically argued his trial counsel was ineffective by failing to
properly advise defendant, during alleged plea negotiations, if he was convicted
he would be facing life in prison with a thirty year parole disqualifier." Herrill,
A-4465-12 (slip op. at 3-4). We found that "defendant never explained why he
did not raise in his earlier appeals or first PCR petition his trial counsel's alleged
failure to properly advise him of the consequences of going to trial." Id. at 8.
                                                                               A-0211-20
                                          3
rejected that plea." Defendant asserted that was contrary to what he discussed

with his attorney prior to his trial. 2 According to defendant, had his attorney

"explained that [he] would be facing a life sentence if [he] were convicted at

trial, [he] would have accepted the deal for thirty years for aggravated

manslaughter."

        Defendant also explained that although his receipt of the October 24 letter

raised a question in his mind about there being a plea offer, he did not file a new

petition at that time because he was pursuing his rights in federal court and could

not secure counsel until 2018. According to defendant, when his attorney filed

his third petition for PCR in 2019, it was "based on the ineffective assistance

rendered by [his] trial counsel during the plea negotiation phase and violation


2
    Counsel's October 24, 2016 letter stated the following:

              The Essex County Prosecutor's Office's only plea offer
              was     to    knowing       and      purposeful      murder.
              Notwithstanding many discussions with [the
              prosecutors], we had discussed this plea offer on a
              number of occasions and it was your position that this
              was not an acceptable plea offer. As a result of your
              position to reject this plea or the State's refusal to accept
              our counter offer to plea to a lesser charge that would
              not expose you to a sentence of life imprisonment, there
              was no way to resolve this case without going to trial.
              Simply put, you rejected the only plea offer you
              received!     The transcript of December 5, 2000
              accurately sets forth this position.
                                                                              A-0211-20
                                           4
of [his] due process rights by the failure to comply with Rule 3:9-2(f) and (g)

which sets forth the procedure for pre-trial status conferences and plea

negotiations which were designed to protect [his] rights to a fair process."

      On August 13, 2020, Judge Christopher S. Romanyshyn entered an order

denying defendant relief, supported by an eleven-page, written decision setting

forth his reasons for denying the petition without an evidentiary hearing or oral

argument. In his decision, the judge concluded that even if there was merit to

defendant's assertions about the existence of a plea offer, his petition was

procedurally barred by Rule 3:22-12(a)(2). As the judge explained, because the

basis for defendant's petition was his trial counsel's 2016 letter, defendant had

one year from the receipt of the letter to file his claim under the Rule, and that

time limit could not be extended. As defendant did not file his petition until

2019, his claim was barred.

      The judge also explained that, regardless of the time-bar, defendant could

not meet his burden under Strickland v. Washington, 466 U.S. 668, 686 (1984)

because there was nothing to support his contention that there was a plea offer

made by the State prior to his trial. Contrary to defendant's assertion, his

attorney's October 24, 2016 letter did not confirm that one existed. In reaching

that conclusion, the judge considered both counsel's March 25, 2011 letter and


                                                                            A-0211-20
                                        5
the October 24, 2016 letter and found that they did not contain any "factual

contradiction[s]." Both letters confirmed that the State was only willing to

consider defendant's pleading to the murder charge. The judge concluded that

"[d]efendant simply never had an option to accept a lesser plea, so his assertions

that he would have if so advised, [State v. Maldon, 422 N.J. Super. 475, 486

(App. Div. 2011),] are irrelevant." This appeal followed.

      On appeal defendant argues the following three points:

            POINT I

            THE PCR COURT ERRED IN RULING THAT
            DEFENDANT'S      SUBSEQUENT     [PCR]
            APPLICATION WAS PROCEDURALLY BARRED.

            POINT II

            THE PCR COURT ERRED IN RULING THAT
            DEFENDANT'S TRIAL COUNSEL RENDERED
            EFFECTIVE ASSISTANCE DURING THE PLEA
            NEGOTIATIONS PHASE.

            POINT III

            THE PCR COURT ERRED IN NOT FINDING THAT
            THE FAILURE TO COMPLY WITH RULE 3:9-1(f)
            AND RULE 3:9-3(g) VIOLATED PETITIONER'S
            RIGHT TO DUE PROCESS.

      We are unpersuaded by defendant's contentions. We affirm substantially

for the reasons expressed by Judge Romanyshyn in his thorough written


                                                                            A-0211-20
                                        6
decision.   We conclude defendant's arguments to the contrary are without

sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                       A-0211-20
                                     7